Citation Nr: 1519670	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating greater than 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966 and again from July 1967 to April 1969.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The August 2010 rating decision also, in pertinent part, denied a claim seeking entitlement to a total disability rating based on individual unemployability (TDIU). The Veteran did not specifically appeal this issue, but rather his July 2011 notice of disagreement (NOD) only appealed the diabetes rating.  Even so, the Court has held that a TDIU claim is part of an increased rating claim where the Veteran claims his disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 446 (2009).   

Here, the Board finds a TDIU claim has not been reasonably raised by the record as part of the diabetes rating and, therefore, the issue is not listed above as an issue on appeal.

The TDIU claim was denied with the diabetes rating issue in the August 2010 rating decision, but the Veteran only specifically appealed the diabetes rating issue in July 2011.  Since the August 2010 rating decision, the record does not contain any evidence suggesting the Veteran is unemployable due to his service connected disabilities.  Therefore, the Board does not find that a TDIU claim has been raised by the record.  The issue on appeal is limited to the Veteran's diabetes rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends his diabetes is worse than currently rated because he regulates his diabetes with oral medication, insulin, a restricted diet, regular physician visits, and restriction of activities. 

The Veteran was last afforded a VA examination in August 2010, nearly five years ago, where at that time the Veteran denied restriction of activities or any functional impairment due to his diabetes.  Since that time, VA outpatient treatment records and statements from his VA primary care medical provider indicate ongoing regulation of his diabetes through restricted diet, exercise, insulin, and oral medication.  It is unclear whether the Veteran truly has any restricted activities attributable to his diabetes, but an April 2014 VA outpatient treatment record indicates the Veteran was seen for multiple hypoglycemic episodes.  This outpatient treatment record also references renal function concerns and encouraged "life modifications."

The Veteran's representative argues the Veteran should be afforded a new, more current VA examination, to ascertain the current severity of his diabetes.  In light of the lapse in time and the findings in the most recent VA outpatient treatment records, the Board agrees.

The RO/AMC should also take this opportunity to obtain recent VA outpatient treatment records from April 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the Veteran's VA medical treatment from the VAMC April 2014 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II, to include a description of all manifestations, medication used, regulation of activities (if any), episodes of ketoacidosis or hypoglycemic reactions, number of hospitalizations per year, regularity of visits to a diabetic care provider, and any and all complications associated with diabetes.  

The examiner must clarify the current severity of the Veteran's diabetes specifically in accordance with VA rating criteria. 

The claims file must be made available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the claim.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then this issue should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

